GANTT, P. J.
The defendant was indicted in Caldwell county for an assault with intent to kill Ed Nichols. He was tried and convicted, and from the sentence imposed has appealed to this court. The defendant is not represented in this court, and has filed no *2brief, but under the statute we have been required to go through the whole record to ascertain if prejudicial error was committed against him. We find that no exception was taken or saved to the overruling of his motion for a new trial, and we' are therefore restricted to the record proper. [State v. Weinegard, 168 Mo. 490.] The indictment is in due form; the arraignment, regular; and the summoning and impaneling of the jury, and the return of the verdict and sentence thereon are in all respects in proper form. The judgment is affirmed.
Burgess and Fox, JJ., concur.